DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Remarks and Amendment filed on May 06, 2022.
Claims 7, 13,  15-23, 28-30, 47 and 57 have been canceled.
Claims 1, 3, 8, 24, 27, 34-42, 46, 48-50, 52 and 58-60 have been amended.
Claims 61-64 have been added.
Allowable Subject Matter
Claims 1-6, 8-12, 14, 24-27, 31-46, 48-56 and 58-64 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The applicant has amended independent claims 1, 24, 59, 60 include the allowable subject matter indicated in previous office action and dependent claims 3, 27, 40, 42, 48, 50, and 58 have been rewritten in independent form include all the features of the respective independent claims and any intervening dependent claims. Therefore, independent claims 1, 3, 24, 27, 40, 42, 48, 50, 58, 59 and 60 are allowed.
Claims 2, 4-6, 8-12, 14, 25-26, 31-34, 36-39, 41, 43-46, 51-56 and 61-64 are allowed as being dependent on independent 1, 3, 24, 27, 40, 42, 50 and 59-60.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        

.